DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 ends with two periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US-20170317997).
a.	Referring to claim 1:
	Regarding claims 1, Smith teaches a non-transitory computer readable medium having executable instructions stored thereon, that, when executed by a processor, performs operations of: proving a claim using a distributed ledger identity (Para 175 and 176… proving a claim using 
a.	Referring to claim 2:
	Regarding claim 2, Smith teaches the non-transitory computer readable medium of claim 1, wherein the instructions, when executed by the processor, further perform an operation of: in response to the request, being redirected by the server system to the authentication server to authenticate the centralized identity (Para 183 and 184…. validation/authentication of the centralized identity by the validator).  
a.	Referring to claim 3:
	Regarding claim 3, Smith teaches the non-transitory computer readable medium of claim 2, wherein the centralized identity is authenticated using single sign on authentication, active directory authentication, or certificate based authentication (Para 183…. validation protocol).  
a.	Referring to claim 5:
	Regarding claim 5, Smith teaches the non-transitory computer readable medium of claim 2, wherein requesting that the server system generate the attestation including the centralized identity of the user, comprises: selecting the centralized identity from a memory (Para 182… centralized identity).  
Referring to claim 6:
	Regarding claim 6, Smith teaches the non-transitory computer readable medium of claim 2, wherein the instructions, when executed by the processor, further perform an operation of: receiving a request from the server system to select a centralized identity to be associated with the claim proven using the distributed ledger identity, wherein requesting that the server system generate the attestation including the centralized identity is done in response to the request from the server system (See the rejection in claims 1 and 2).  
a.	Referring to claims 7 and 15:
	Regarding claims 7 and 15, Smith teaches the non-transitory computer readable medium of claim 2, wherein proving the claim using the distributed ledger identity comprises: capturing one or more of a secured representation of a distributed ledger address associated with a location, a secured representation of a distributed ledger address associated with an asset, and a secured representation of a distributed ledger address associated with the user (Para 20…. distributed ledger attestation address).  
a.	Referring to claims 10 and 18:
	Regarding claims 10, Smith teaches a method, comprising: verifying, at a server system, a claim by a user that includes a distributed ledger identity, wherein the server system communicates with a client device of the user to verify the claim, wherein the server system comprises a node on a distributed ledger network (Para 194… verification at a verifier on a DL network); receiving, at the server system, a request from the client device to associate a centralized identity of the user with the verified claim including the distributed ledger identity (See the rejection in claim 1); in response to the request, the server system redirecting the client device to an authentication server to prove that the centralized identity belongs to the user of the 
a.	Referring to claims 11, 12 and 19:
	Regarding claims 11, 12 and 19, Smith teaches the method of claim 10, further comprising: in response to determining that authentication of the centralized identity was successful, digitally signing, at the server system, a transaction that verifies the claim, wherein the digitally signed transaction comprises the centralized identity or a reference to the centralized identity (Para 185…. signing protocol).  
a.	Referring to claims 13 and 14:
	Regarding claims 13 and 14, Smith teaches the method system of claim 11, further comprising: propagating the digitally signed transaction to the distributed ledger network to create a distributed attestation transaction on a distributed ledger of the distributed ledger network (Para 185…. communication the digitally signed transaction on the network).  
a.	Referring to claim 20:
	Regarding claim 20, Smith teaches the server system of claim 18, wherein communicating with the client device to verify the claim of the user that includes the distributed ledger identity, comprises: receiving, from the client device, a first time-based one time advertisement captured at a first time, and a second time-based one time advertisement captured at a second time after the first time (Para 194…. verification).
Allowable Subject Matter
Claims 4, 8, 9, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if moved into the independent claims including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497